OF      EXAS




Hon. Sam D. Johnson      opinion Ho. s-51
County Attomey
Hill county              Re: The feea wNch should be
Rillsboro, !Eexas            paid a court appointed
                             defenae attorney under
                             Article 45&a, V.C.C.P..
                             when four separate felony
                             causes against tha same
                             defendant uere tried on
Dear Sir:                    the same day.
          You have requeakd' an opinion on the amount
of fees to be paid an attorney appointed to represent
a defendant ln four separate felony cases when all
four cases.were tried on the same day. Section 1 of
Article *#a, Vernon's Code of Criminal Procedure, pro-
vides:
         "Whenever the Court shall appoint one
    or more counsel to defend any person or per-
    aons pursuant to law in any felony case in
    thi8 State. each counsel may. at the 'discre-
    tion of thl!trial jMge   be-paid a fee in the
    sum of Ten Dollars ($lOj per day for each day
    such appointed attorney is actually in trial
    court representing the person or persons he
    has been appointed to represent. Provided,
    further, that in all cases Wherein a bona
    fide appeal ir,actually prosecuted to a
    final concli&Ion, each appointed counsel may
    be paid Twenty-five Dollars ($25’) for Said
    appeal. The fee allowed counsel shall be
    paid by the county wherein such ttiialis
    held and such sum to be paid from county
    funds." (Emphasis added)
          It waa clearly the intention of the Legisla-
ture In enacting Article %&a that each counsel stay,at
the disbretion of the trial judge, be paid the fee of
$10 per day for each felony case. In other words com-
pennation provided in Article &%a is compensation for
each felony case tried 'by an attorney appointed by the
Hon. Sam D. Johnson, page 2 (S-51)


trial court. Since the trial judge directed that a fee
of $10 be paid in each cause under the facts submitted
we agree with your conclusion that the attorney involved
in your request is entitled to receive $10 per case per
day in each individual appointment made by the court.
                       SUMcwiY
           Under the provisions of Section 1 of
      Article 49&a, Vernon's Code of Criminal
      Procedure, an attorney appointed by the
      trial judge to represent a defendant in,
      four separate felony cases is entitled, in
      the discretion of the trial judge, to be
      paid the sum of $10 perday for each felony
      case tried by him, i.e., four felony caBes
      lasting for a period of one day Forty ($40)
      Dollars.
                                 Yours very truly,
APPROVED:                        JOHN BEN SHEPPERD
                                 Attorney General
J. C. Davis, Jr.
County Affairs Division
Willis E. Gresham
Reviewer                         BeeF
                                            Assistant
Robert S. T'rotti
First Assistant
John Ben Shepperd
Attorney General
JR:am